DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 8 & 10-11 have preliminarily been amended. Claims 1-13 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 2009167259 A) in view of Kakuno (JP 2012209061 A).
Regarding claims 1, 3 & 6-9, Masuda teaches a cylindrical battery cell configured such that an outer surface of the cylindrical case excluding electrode terminals is wrapped by a heat-prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Regarding claim 2, Masuda teaches the heat-shrinkable tube further comprising a colorant (i.e pigment for realizing color) as an additive ([0051]).
Regarding claims 4 & 10, Masuda teaches the heat-shrinkable tube comprising 5 to 30 parts of a nylon-based resin (15 wt% to 20 wt% of which is nylon-66) and 2 to 18 parts of a flame retardant with respect to 100 parts of the polyester-based resin ([0015]). Based on the above amounts, the polyester-based resin is included in an amount of 68 wt% to 93 wt% of a total weight of the heat-shrinkable tube and the nylon-based resin is included in an amount of 4 wt% to 22 wt% of a total weight of the heat-shrinkable tube. However, since nylon 66 makes up only 15 wt% to 20 wt% of the nylon-based resin, a corresponding amount of nylon 66 in the heat-shrinkable tube is from 0.6 wt% to 4.4 wt%. Thus, the amounts of polyester-based resin and nylon-based resin included in the heat-shrinkable tube of Masuda overlap with the presently claimed ranges. 
Regarding claim 5, Masuda teaches the heat-shrinkable tube of the cylindrical battery cell having a thickness preferably ranging from 50 to 150 microns with an exemplary embodiments using a thickness of 100 microns ([0060], [0065] & [0067]).  
Regarding claim 12, Masuda as modified by Kakuno teaches the cylindrical battery cell of claim 1 but is silent as to no crack being formed in the heat-shrinkable tube even when the heat-shrinkable tube is exposed to ultraviolet rays having a light intensity of 61.5 W/M2 and a light wavelength of 300 nm to 400 nm for 1,000 hours in an atmospheric conditions of 50°C. 2 and a light wavelength of 300 nm to 400 nm for 1,000 hours in an atmospheric conditions of 50°C) would be expected to be inherently present in Masuda’s modified heat-shrinkable tube. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Regarding claim 13, Masuda teaches the nylon-based resin being contained in the polyester-based resin in a blended state ([0035] & [0053]-[0054]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 2009167259 A) and Kakuno (JP 2012209061 A), as applied to claims 1-10 & 12-13 above, and further in view of Sato (US 2018/0069204 A1).	
Regarding claim 11, Masuda as modified by Kakuno teaches the cylindrical battery cell of claim 2, as shown above, but is silent as to the pigment being included in an amount of 10 wt% to 20 wt% of a total weight of the heat-shrinkable tube.						Sato teaches a coating layer (11) to be disposed on an outer surface of a battery case (12+13+14+15), wherein the coating layer comprises a polyester resin; and a pigment included in an amount of 1 wt% to 30 wt% based on a total weight of the coating layer ([0022]-[0025] & [0037]-[0038]).											


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727